”QAO 245D (Rev. l 1/16) Judgment in a Criminal Case for Revocations/Modifications

UNITED STATES DISTRICT CoURT

NORTHERN DISTRICT OF IOWA

UNITED STATES OF AMERICA JUDGMENT ]N A CRIMINAL CASE
v

KERRI JEAN DELGADO ease Number: CR 03-4079-1-LTs/CR13-4097-1-L'rs

 

 

m Revocation of Probation USM Number: 02692'029

- Revocation of Supervised Release Robert Tiefentha|er

i:l Modification of Supervision Conditions Def€nda"f`$ A\f<>mey

THE DEFENDANT:

- admitted guilt to violation(s) 1b-c, 3a-b, 5, 7a-b, and 8 ofthe term of supervision.
- was found in violation of 2, 4, and 6a after denial of guilt.

 

The defendant is adjudicated guilty ofthese violations:

Violation Number Nature of Violation Vio|ation Ended
lb-c, 5 Failure to Comply with Drug Testing February 11, 2018
2 Association With Felon December 20, 2017
3a-b, 6a, 7a-b Use of a Controlled Substance March 29, 2018

4 Failure to Truthfully Answer Inquiries January 29, 2018

8 Failure to Complete Community Service Hours June 10, 2018

The defendant is sentenced as provided in pages 2 through 3 of this judgment The sentence is imposed pursuant to the

Sentencing Reform Act of 1984.

- The defendant was not found in violation of la and 6b and is discharged as to such violation(s).
[:l The Court did not make a finding regarding violation(s)

 

 

lt is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence, or
mailing address until all fines, restitution, costs, and special assessme imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the court and United States Attorney o terial changes in economic circumstances

    
   

 

 

 

 

Leonard T. Strand k

Chief United States District Court Judge |\

Name and 'I`itle of Judge Signature of lud'ge\./
october 23, 2018 f D / 13 l

Date of Imposition of Judgment Date

Q>\AO 245D (Rev, l l/l6) Judgment in a Criminal Case for Revocations/Modifications

.l udgment_Page 2

DEFENDANT: KERRI JEAN DELGADO
CASE NUl\/IBER: CR 03-4079-1-LTS/CR 13-4097-1-LTS

[l

|:]I

PROBATION

The defendant’s supervision is continued with the addition of special condition number(s):

IMPRISONMENT
No imprisonment is ordered as part ofthis modification

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of: 13 months.

The court makes the following recommendations to the Federal Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.
The defendant must surrender to the United States Marshal for this district:

[:] at [:l a.m. m p.m. on
l:] as notified by the United States Marshal.

 

The defendant must surrender for service of sentence at the institution designated by the Federal Bureau of Prisons:

l:l before 2 p.m. on

 

[:I as notified by the United States Marshal.

l:] as notified by the United States Probation or Pretrial Services Office.

RETURN

l have executed thisjudgment as follows:

at

Defendant delivered on to

of

 

with a certified copy ofthis judgment

 

 

UNlTED STATES MARSHAL

By

 

DEPUTY UNITED STATES MARSHAL

 

at;~AO 245D (Rev. ll/l 6) Judgment in a Criminal Case for Revocations/Modifications

 

DEFENDANT: KERRI JEAN DELGADO
CASE NUMBER: CR 03-4079-1-LTS/CR 13-4097-1-LTS

SUPERVISED RELEASE

. Upon release from imprisonment, No Term of Supervised Release is reimposed.

.l udgment_Pa ge

4

of

 

